Citation Nr: 0603309	
Decision Date: 02/06/06    Archive Date: 02/15/06	

DOCKET NO.  02-04 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from January 1955 to January 
1957.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

This appeal was before the Board previously and in December 
2003 it was remanded for further development of the record.  


FINDING OF FACT

The veteran does not have a chronic low back disability which 
is the result of military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§1110, 1131; 38 
CFR §3.303 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran did have apparently at least two episodes of back 
problems while he was on active duty.  The separation 
examination, however, failed to identify any continuing back 
disability.  The initial reports of persistent back problems 
after service date from approximately 1971.  This is an 
interval of almost 14 years after separation from military 
service.

The VA regional office arranged for the veteran to be 
examined by an orthopedist in order to determine whether the 
various back disabilities that the veteran has been diagnosed 
with since 1971 could be attributed to his military service 
or to any incident thereof.  In a lengthy examination report, 
the examining physician specifically concluded that the 
veteran had no back disability at the present time which 
could be attributed to his military service.  Accordingly, in 
view of the long period of time after service in which the 
veteran experienced no back disease, and the specific opinion 
from a medical specialist disassociating any current back 
problem from his military service, the Board concludes that 
the benefit sought on appeal may not be granted.  In making 
this determination, the Board notes that there is no 
authority for the Board on its own to override the opinion of 
a competent medical specialist.  In addition, no argument has 
been presented asserting that the veteran has suffered 
prejudicial error as a result of any failure to notify or 
assist him in the development of his claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


